                                                                                     Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553
v.                                    )
Forrest Fenn; Unknown Defendant       )


                      MOTION FOR PROTECTIVE ORDER AND MOTION FOR ZOOM HEARING TO
                        ADDRESS POTENTIAL IN CAMERA INSPECTION RELATIVE TO SAME

                                                            Barbara Andersen, as her own attorney, hereby files this motion for a protective order pursuant

to F.R.Civ.P. 5(e)(2) and 26 to preclude nonparty access to the pleadings, transcripts, discovery and

exhibits filed in this litigation. In support of the motion, Andersen states as follows:

                                                            1.                                                           Andersen filed suit in the above-captioned matter relative to strange occurrences that

occurred relative to her searching for Forrest Fenn’s treasure that began in March 2018.

                                                            2.                                                           Andersen solved the final clues of the poem back in 2018. The search area is in a remote

area in New Mexico. It was evident that this was part of the solution for, aside from the nine clues all

leading to this same “bordered1” area, there were many other hints in the books that led to a limited

geographical area.

                                                            3.                                                           After solving the end of the poem, Andersen then went backwards and solved (upon

information and belief) the balance of the nine clues. Andersen then had to re-solve the poem to

advance from the clues to the specific geographic location that she found in the fall of 2019. This

second step took Andersen two additional years.

                                                            4.                                                           Upon information and belief, Andersen was filmed at the site location by Forrest Fenn

and/or his employees/family/friends since 2018 through June 2020. To date, none of Forrest

Fenn’s/Andersen’s pictures, etc. were made public to any other person aside from Forrest

Fenn/Andersen. Andersen’s solve and the years of communications with Forrest Fenn have been funny

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1	  	                                                     “Border”	  is	  a	  hint	  from	  the	  Forrest	  Fenn	  books.	  


	                                                                                                                                                                                                                                                       1	  
             Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 2 of 8



and proprietary in nature. For Andersen to reach the final search location, Andersen expended countless

hours at the site and in research from March 2018 until June 2020. Considerable money was spent on

Andersen’s trips to New Mexico. Likewise, considerable time was spent away from Andersen’s legal

matters towards solving this poem.

       5.       Prior to June 2020, Andersen believed that her efforts would ultimately and potentially be

used towards the writing of a book by her and/or Forrest Fenn. It was quite the experience.

       6.       Since Andersen filed suit herein, she has been harassed by a variety of people. First,

Forrest Fenn has been followed by layman bloggers and Youtubers over the years called “Fennatics”

(i.e. self-described fanatics of Forrest Fenn). Since the filing of this complaint, Andersen has seen/heard

these various “Fennatic” bloggers following these proceedings and, further, harass Andersen on their

various youtube/blogs. This reckless “journalism” has led to Andersen being harassed/attacked on these

public forums.    A copy of two layman bloggers posting Youtube videos attacking Andersen and

commenting on this Court’s recent order is attached hereto as Exhibit A and is incorporated herein by

reference.     Not one of these Youtubers/bloggers called Andersen before attacking her on their

Youtube/blog sites.

       7.       In addition to Exhibit A, Andersen has seen attacks against her on the “Hint of Riches”

blog site and, further, by youtubers “Kpro”, ”Cowlazar”, Bill Gorman, “Chasing Indy”. Andersen was

also told that she was attacked by the Youtubers called a “Gypsy’s Kiss”. Upon information and belief

(based on the viewing counts shown on Youtube), these “Fennatic” attacks against Andersen have been

disseminated to thousands of people.

       8.       In addition, Andersen was harassed at her own home by a neighbor (Ursula Tripp) who

saw the media/Youtube coverage. This neighbor spit/coughed on Andersen calling Andersen “mentally

unwell” and told Andersen that everyone was laughing at her. Like the Youtubers, this neighbor knew




	                                                                                                2	  
                                                                                     Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 3 of 8



nothing about Andersen’s solve and/or her efforts over the years. She is apparently a simple person who

believes anything that she hears on social media/Youtube.

                                                            9.                                                           These public attacks against Andersen have been in bad faith and with the intent to

harass, embarrass and intimidate Andersen.

                                                            10.                                                          To date, Forrest Fenn remains silent as to who is the “finder” and who is the “retriever”

of the treasure. In addition, as will be addressed in the forthcoming motion, there are factual questions

as to the public statements and photographs surrounding the purported retrieval of the chest. Andersen

has made Forrest Fenn aware of the above, post-complaint harassment2.

                                                            11.                                                          In addition to the above and the facts described in the complaint, Andersen was also

harassed not only via texting but in her searching. As Forrest Fenn was aware, a dangerous man (an ex-

felon) moved into a community within the relevant search area. As this Court can see from the

(redacted) attached police report attached hereto as Exhibit B, this man appeared to have serious mental

health issues and was a threat to Andersen and the community. Andersen let Forrest Fenn know of same

in her e-mail correspondence during the search3.                                                                                                                                                                                                         Andersen was also harassed by a few other people

during her searching. For example, Andersen was punched/dragged down a trailer ramp by a drugged

out man named “Shadow” and harassed by a local man named “Lewie”.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
2	  	   If this Court reads the books, this Court will see that Forrest Fenn’s alligators is named
Beowulf. Andersen believes that this is a reference to the Beowulf/Geats story which is akin to
the “One Tin Soldier” song about how people respond terribly when faced with greed.
3	  	   These dangerous persons were not in the community when Andersen originally began her
search in 2018. Andersen does not intend to imply that Forrest Fenn knew of these persons
and/or anticipated the dangers that Andersen encountered when he hid the treasure. Upon
information and belief, Forrest Fenn teased Andersen about the incident (i.e. her being accused
of being a witch) in his April 2020 Scrapbook 253 reference to a “broomstick”. Andersen teased
Forrest Fenn after this October 2019 incident that she transformed into her various, comedic
treasure search characters by invoking the phrase “abracadabra”. 	  

	                                                                                                                                                                                                                                                                                              3	  
              Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 4 of 8



        12.      In addition to the above harassment, Andersen has the right to privately maintain her

solve with Forrest Fenn and the unknown defendant (see additional, forthcoming motion by Andersen

relative to further relief requested of this Court relative to the latter).



        13.      F.R.Civ.P. 5.2(e) allows this Court to limit proceedings to nonparties:

        Federal Rules of Civil Procedure Rule 5.2(e) provides, “[f]or good cause, the court may
        by order in a case: (1) require redaction of additional information; or (2) limit or prohibit
        a nonparty's remote electronic access to a document filed with the court.” The party
        requesting a protective order the burden of proving good cause. McLaurin v. Detroit Ent.,
        LLC, CIV.A. 09–CV–13174, 2010 WL 750194 (E.D.Mich.2010). In order to establish
        good cause, the moving party is also required to:

                 make a particular request and a specific demonstration of facts in support of the
                 request as opposed to conclusory or speculative statements about the need for
                 a protective order and the harm which would be suffered without one....This
                 requirement furthers the goal that the Court only grant as narrow
                 a protective order as is necessary under the facts.

        Id. (citing Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 412 (M.D.N.C.1991).

        In the present case, Defendants claim that the exhibits contain inflammatory material that
        has no bearing on Plaintiff's cases, and violates the privacy rights of the attorneys
        mentioned within the exhibits. Because the requests for investigation are not yet
        substantiated and because of the potential inflammatory nature of this material, the
        exhibits to Plaintiff's Motion for Reconsideration will be sealed.

Prentice v. Residential Funding LLC, 2013 WL 1663868, *3 (E.D.Mich. 2013).


        14.      Andersen will be filing a motion seeking further relief from this Court in response

to this Court’s recent order. One of her requests for this Court to consider will relate to

discovery against Forrest Fenn as to the identity of the purported unknown defendant herein and

facts relative to the purported retrieval. In addition, a motion for protective order pursuant to

Rule 26 relative to potential discovery, the Courts have noted as follows:



	                                                                                                 4	  
          Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 5 of 8




       “Time for Moving for a Protective Order
       Rule 26(c) provides authority for district courts to issue protective orders, upon the
       motion of a party or person from whom discovery is sought, if good cause is
       shown.1Subdivision (7) provides for a protective order for trade secrets, confidential
       research, development, or commercial information.

       In order to obtain a protective order, the person must demonstrate good cause. See
       generally 8 Wright & Miller, Federal Practice and Procedure § 2035, at 264 (1970). The
       burden of showing good cause rests with the party requesting the protective order. The
       party must make a particular request and a specific demonstration of facts in support of
       the request as opposed to conclusory or speculative statements about the need for a
       protective order and the harm which would be suffered without one. Gulf Oil v.
       Bernard,452 U.S. 89, 102 n. 16, 101 S.Ct. 2193, 68 L.Ed.2d 693 (1981); and Deines v.
       Vermeer Mfg. Co., 133 F.R.D. 46, 48 (D.Kan.1990). This requirement furthers the goal
       that the Court only grant as narrow a protective order as is necessary under the facts.
       Such demonstrations are preferably made by affidavits from knowledgeable persons and
       may include in camera submissions or in camera proceedings attended by opposing
       counsel. Reliance Ins. Co. v. Barron's, 428 F.Supp. 200 (S.D.N.Y.1977); and In re
       Halkin, 598 F.2d 176, 194 (D.C.Cir.1979).

       Even though the express language of Rule 26(c) does not set out time limits within which
       a motion for a protective order must be made, there is an implicit requirement that the
       motion must be timely, or seasonable, to borrow the term used prior to the amendment of
       the Federal Rules of Civil Procedure in 1970. See Rule 30(b), Rules of Civil
       Procedure, 48 F.R.D. 487, 510 (1970). Prior to the 1970 Amendments, protective order
       provisions were found in old Rule 30(b) which only pertained to oral depositions.2 8
       Wright & Miller, Federal Practice and Procedure § 2035. The prior rule required that an
       application for a protective order be made “seasonably” or “promptly.” Id. at 262,
       and Rules, 48 F.R.D. at 510, and see n. 2, infra. The 1970 Amendments took the
       protective order provisions out of old Rule 30(b) and placed them in Rule
       26(c). Fed.R.Civ.P. 26(c)now applies to all discovery, including written discovery such
       as interrogatories, requests for the production of documents and requests for admissions
       and not just depositions. Even though the new Rule 26(c) does not contain a provision of
       timeliness, that requirement remains an implicit condition for obtaining a protective
       order. Id. at 262; Nestle Foods Corp. v. Aetna Cas. and Sur. Co., 129 F.R.D. 483, 487
       (D.N.J.1990). The failure to timely move for a protective order constitutes grounds for
       denying the same. Nestle, supra.

       A motion for a protective order is timely if made prior to the date set for producing the
       discovery. In re Coordinated Pretrial Proceedings, etc., 669 F.2d 620, 622 n. 2 (10th


	                                                                                            5	  
          Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 6 of 8



       Cir.1982) (motion made four days prior to date set for production); In re Air Crash
       Disaster at Detroit Metro. Airport, 130 F.R.D. 627, 630 (E.D.Mich.1989). In determining
       timeliness, a court should consider all of the circumstances facing the parties. 8 Wright &
       Miller, Federal Practice and Procedure § 2035, at 262–63. Thus, a failure to request a
       protective order prior to the time set for producing the discovery may be excused for
       good cause, such as lack of sufficient time or opportunity to obtain the order. Id.

       Defendant argues, that for written discovery, it is sufficient that it note its objections
       within the time permitted, and that it should not have to move for a protective order until
       after the plaintiffs move to compel the discovery. Nothing in Rule 26(c) suggests that
       there should be such a dichotomy between oral depositions and written discovery. The
       procedure turns the normal state of obligations on its head. The party seeking the
       protective order, who has the burden of requesting and supporting it, should also be
       responsible for initiating the process. Permitting that party to merely note its objections
       and then sit back and wait for a motion to compel can only serve to prolong and
       exacerbate discovery disputes.

       The obligation to timely move for a protective order applies equally to written discovery
       as to protective orders for oral depositions. United States v. International Business
       Machines, 70 F.R.D. 700 (S.D.N.Y.1976); U.S. v. Intern. Business Machines Corp., 79
       F.R.D. 412 (S.D.N.Y.1978) (protective order untimely when first made in argument on
       request to reconsider order compelling production). Thus in Wang v. HSU, 919 F.2d 130
       (10th Cir.1990), the court affirmed the denial of an untimely motion for a protective order
       which was not filed, nor any objection made, within the period required (ten days after
       service or prior to the deposition) for a subpoena duces tecum by Fed.R.Civ.P. 45(d)(1).
       And, in Byrnes v. Jetnet Corp., 111 F.R.D. 68, 73 n. 5 (M.D.N.C.1986), a party resisted a
       subpoena duces tecum and filed an objection within ten days or prior to the deposition as
       required by Fed.R.Civ.P. 45(d)(1). However, it failed to formally move for a protective
       order for either the deposition or the document request, even after a motion to compel had
       been filed. The Court, in dicta, held, citing Rule 26(c) and noting the untimeliness, that
       any objection to producing the discovery based on grounds that it involves a trade secret
       or confidential trade information, would be denied.

       It is not unfair to apply the implicit requirement of timeliness in Fed.R.Civ.P. 26(c), that a
       motion for a protective order be made prior to the date set for the discovery, to both oral
       depositions and to written discovery. United States v. International Business Machines,
       supra; U.S. v. Intern. Business Machines Corp., supra. This is true even though written
       discovery, unlike oral depositions, provides for a written response, where an objection
       can be made if the information is privileged, confidential or secret. Therefore, defendant's
       motion for a protective order is untimely unless it can establish good cause to excuse the
       untimeliness.



	                                                                                                 6	  
                                                                                     Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 7 of 8



Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 412 (M.D.N.C. 1991).

                                                            15.                                                          Andersen has the right to privacy as to the multi-year effort relative to her solve,

her proprietary photographs, etc. Andersen also has the right to be free of harassment by the

layperson/nonparty “Fennatics” in reviewing and commenting on these court proceedings in an

effort to harass Andersen without good faith/justification. Andersen has become a target of their

entertainment/harassment now that the search has concluded.

                                                            16.                                                          If this Court wishes to proceed with an in camera inspection so as to address the

solve location and solve4, Andersen is willing to participate in same. Andersen would request a

Zoom conference with this Court relative to this motion and, further, status.

                                                            17.                                                          Andersen’s only caveat relative to an in camera inspection is that Andersen had

believed that Forrest Fenn did not wish the solve details to be disclosed to anyone except

himself.                                                                                However, given that Forrest Fenn has elected to remain silent after his public

announcement, an in camera inspection/hearing appears to be Andersen’s only choice at this

juncture.


                                                            Wherefore, Andersen requests that this Court enter an order in this litigation so as to (a)

prohibit pleadings/hearings/transcripts from being made accessible to the nonparty public; (b)

prohibit discovery/facts relative to the solve/find/retrieval be made public without the consent of

Andersen, Forrest Fenn and the purported, Unknown Defendant’s joint consent; (c) to conduct an

in camera inspection/hearing relative to the solve/efforts of Andersen; and (d) to conduct a Zoom

hearing relative to the presentment of this motion and generally.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
4	  	   To	  best	  explain	  the	  solve	  location	  in	  camera	  to	  this	  Court,	  it	  would	  be	  helpful	  for	  this	  
Court	  to	  have	  Forrest	  Fenn’s	  books	  or	  scanned	  copies	  of	  same.	  	  It	  would	  also	  be	  helpful	  for	  
this	  Court	  to	  review	  the	  “scrapbooks”	  contained	  on	  https://dalneitzel.com	  particularly	  
those	  after	  the	  Dizzy	  Dean	  story	  of	  June	  2018.	  


	                                                                                                                                                                                                                                                       7	  
         Case 1:20-cv-00553-JFR Document 9 Filed 07/07/20 Page 8 of 8




                              ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




	                                                                           8	  
